Citation Nr: 1530652	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a heart disability, to include residuals of myocardial infarction, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for residuals of shell fragment wounds of the right arm.

7.  Entitlement to service connection for traumatic brain injury (TBI), to include a concussion with loss of consciousness, and to include residuals of memory impairment, vertigo, and dizziness.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for the cause of the death of the Veteran.

10.  Entitlement to an increased rating for bilateral hearing loss disability, currently rated as 60 percent disabling.

11.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

12.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

13.  Entitlement to Special Monthly Compensation based on the Veteran's need for Aid and Attendance or Housebound status. 

14.  Entitlement to Special Monthly Compensation based on the appellant's need, as the Veteran's spouse, for Aid and Attendance 

15.  Entitlement to death pension benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to April 1946.  He died in May 2012.  The appellant is the Veteran's widow and has been substituted for the Veteran in the claims pending at the time of his death.

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision and a May 2013 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed August 2006 decision, the RO denied the Veteran's claim for service connection for hypertension. 

2.  Evidence received since August 2006 is not new and material with regard to the claim for entitlement to service connection for hypertension.

3.  In an unappealed August 2006 decision, the RO denied the service connection for PTSD. 

4.  Some of the evidence received since the August 2006 RO decision is new and material as it raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

5.  The Veteran does not have a diagnosis of an acquired psychiatric disability, and the most probative evidence of record is against a finding that he has such a disability.

6.  The earliest clinical evidence of diabetes mellitus is many decades after separation from service.

7.  There is no competent credible evidence of record that the Veteran's diabetes mellitus was causally related to, or aggravated by, active service.

8.  The earliest clinical evidence of a heart disability is many decades after separation from service.

9.  There is no competent credible evidence of record that the Veteran had a heart disability causally related to, or aggravated by, active service.

10.  The Veteran's shell fragment wound of the right arm was noted in 1946 to have resulted in a 1 cm scar which had healed, and was non-symptomatic.  

11.  There is no clinical evidence that the Veteran had a right arm disability causally related to service during the pendency of his claim, and the most probative evidence of record is against such a finding. 

12.  There is no competent credible evidence of record that the Veteran had a TBI, or residuals of a TBI, causally related to, or aggravated by, service or a service-connected disability during the pendency of the claim.

13.  There is no competent credible evidence of record that the Veteran had erectile dysfunction causally related to, or aggravated by, service or a service-connected disability.

14.  The Veteran died in May 2012, more than 60 years after separation from service; his death certificate lists the immediate cause of the Veteran's death as respiratory failure of seven days in duration, due to pulmonary embolism of nine days in duration, due to congestive heart failure of two weeks in duration.

15.  The most probative competent evidence of record is against a finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  

16.  The Veteran's right ear hearing loss was no worse than a Level VI impairment; his left ear hearing loss was no worse than a Level VIII impairment.  

17.  The Veteran has not been shown to have symptoms of tinnitus and/or hearing loss disability which are not contemplated by the rating criteria.  

18.  At the time of his death, the Veteran was in receipt of a 60 percent rating for his bilateral hearing loss disability, and a 10 percent disability rating for tinnitus, for a combined rating of 60 percent.   
19.  The most probative evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from obtaining and/or maintaining substantially gainful employment.

20.  The most probative evidence is against a finding that the Veteran's disabilities caused the need for aid and attendance as provided under 38 C.F.R. § 3.352(a) or that he was housebound due to such disabilities.  

21.  There is no probative clinical evidence of record which reflects that the appellant is in need of aid and attendance.

22.  The appellant's income exceeds the maximum amount allowed to be entitled to death pension benefits.  


CONCLUSIONS OF LAW

1.  Evidence received since the 2006 RO decision which denied service connection for hypertension, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

2.  Evidence received since the 2006 RO decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.

3.  The criteria for service connection for an acquired psychiatric disability have not been met.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for diabetes mellitus have not been met.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

5.  The criteria for service connection for a heart disability, to include residuals of myocardial infarction, to include as secondary to diabetes mellitus, have not been met.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

6.  The criteria for service connection for residuals of shell fragment wounds of the right arm have not been met.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The criteria for service connection for traumatic brain injury (TBI), to include a concussion with loss of consciousness, and to include residuals of memory impairment, vertigo, and dizziness, have not been met.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

8.  The criteria for service connection for erectile dysfunction have not been met.   38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

9.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2014).

10.  The criteria for an increased rating for bilateral hearing loss disability, currently rated as 60 percent disabling, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2014).

11.  The criteria for an increased rating for tinnitus, currently rated as 10 percent disabling, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6260 (2014).

12.  The criteria for a total rating for compensation purposes based on individual unemployability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

13.  The criteria for Special Monthly Compensation based on the Veteran's need for Aid and Attendance or Housebound status have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).

14.  The criteria for Special Monthly Compensation based on the appellant's need for Aid Attendance have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107; 38 C.F.R. §§ 3.102, 3.350, 3.352.

15.  The criteria for death pension have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in October 2011, December 2011, September 2012, December 2012, and March 2013.  

The claims file includes a service treatment record (STR), post service clinical records, and the statements of the Veteran and the appellant in support of the claims.  The claims file includes a January 2013 VA Formal Finding on the Unavailability of STRs which reflects that the Veteran's records are fire-related, and that there are no STRs, and no Surgeon General Office (SGO) records.  A National Records Center (NRC) reply to a request for records, reflects that Social Security Administration (SSA) records are not available.  

When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
A VA examination for the Veteran's hearing loss and tinnitus was obtained in 2011.  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination, diagnostic testing, and the Veteran's reported symptoms and provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003). 
 
The Board has considered whether a VA opinion is warranted for the other service-connection issues noted above, but finds that it is not.  As is discussed in further detail below, there is no competent credible indication that the Veteran had a current disability, for which service connection was requested, which may be associated with or aggravated by, service or a service-connected disability. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

Legal Criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service Connection on a secondary basis

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

Rating Tinnitus

Tinnitus is evaluated at 10 percent.  Only a single evaluation for recurrent tinnitus is assigned, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6262, Note (2).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The evidence reflects that the Veteran had service in combat.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94  (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. 

While the Veteran may have been competent to report erectile dysfunction, and symptoms such as pain, vertigo, and mood difficulties, and the appellant may be competent to report her observations, neither has been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters discussed below.  This is especially true in light of the Veteran's post-service medial history with a cerebrovascular accident, his age when diagnosed with the various disabilities, the time between separation from service and the diagnoses, and the more than six decades between his separation from service and his death.  Based on the foregoing, the Board finds that the lay opinions do not constitute competent medical evidence and lack probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The Board appreciates the Veteran's honorable service and is also sympathetic to the appellant's situation as a widow; however, the most probative evidence of record, as discussed in greater detail below, does not support granting of the claims.  Where appropriate, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence is against the claims. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

NME - Hypertension

Historically in August 2006, the RO denied the Veteran's claim for service connection for hypertension. The Veteran did not appeal the denial and it became final.

At the time of the last final denial, the evidence included the Veteran's WD AGO Form 38, which reflected that his blood pressure on separation was 130/70.  The evidence also included a July 2006 mental health examination report which reflected that the Veteran had had hypertension for five years, or since approximately 2001.  

Evidence added since the last final denial includes a March 2000 private record which reflects that the Veteran had questionable hypertension.  Subsequent clinical records reflect blood pressure readings, and that the Veteran had hypertension during the pendency of the claim.   

The Board has considered the old and new evidence of record as a whole, and finds that reopening is not warranted.  The clinical records added to the claims file after 2006 are new; however, they are not material.  There is still no indication that the Veteran's hypertension is causally related to, or aggravated by, service or a service-connected disability, or that hypertension manifested to a compensable degree within one year of separation from service.  The Board has considered the low threshold noted in Shade v. Shinseki, 24 Vet.App. 110 (2010); however, the newly received evidence still does not indicate that service connection may be warranted, or that VA has a duty to obtain an opinion.  The newly received evidence does not raise a reasonable possibility of substantiating the claim; therefore, the claim is not reopened.

NME - PTSD

Historically in August 2006, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal the denial and it became final.

At the time of the last final denial, the evidence included the Veteran's WD AGO Form 38, which reflected that the Veteran had no psychiatric diagnosis. 

A July 2006 examination report reflected that the Veteran reported that he does not know what PTSD is and was unsure as to why he was scheduled for an examination.  He reported that he had never had any treatment for PTSD and had never seen a psychiatrist or had any mental health treatment.  The Veteran reported his in-service stressors, and noted that he had persistent efforts to avoid thoughts, feelings, or conversation associated with his in-service trauma.  He had efforts to avoid thinking about his war experiences.   He reported that he had felt intense fear in service and horror. 

The Veteran denied any mental symptoms, and it was noted that he did not have trouble sleeping.  He reported that he worked for 41 years after service and had a good relationship with his supervisor and co-workers.  He reported that his relationship with his wife is very good, as it is with his children.  

Upon examination in 2006, the Veteran had normal orientation, normal affect and mood, normal communication, normal speech, and normal concentration.  He also had appropriate behavior.  He did not have panic attacks, suspiciousness, delusions, hallucinations, obsessional rituals, impaired judgment, suicidal ideation, or homicidal ideation.  He reported that he enjoys going to social functions, is very involved in his church, and has a bible study at his home every Tuesday night.  The examiner found that the Veteran did not have a diagnosis of PTSD.  The examiner assigned a GAF score of 90.

Evidence since the last final denial includes VA clinical records, an April 2012 statement by the Veteran in which he stated that he still carries the "haunting memories of the brutal war," and a February 2013 statement by the appellant. 

In February 2013 correspondence, the appellant reported that the Veteran would frequently talk about the war, had nightmares, had night sweats, would weep when recalling the war, angrily refused treatment, and would drink alcohol and smoke to forget the pain and suffering from the war. 

A private record dated in March 2000 reflects that the Vetera did not drink alcohol and that he quit smoking in the 1970s.  November 2007 and February 2010 VA records reflect that the Veteran confirmed that he remained tobacco free.  A September 2011 VA record reflects that the Veteran reported that he had quit smoking tobacco years earlier (more than seven years earlier).  In November 2007, June 2008, February 2010 VA clinical records, it was noted, with regard to the question as to how often he drank alcohol in the past year, that the Veteran responded "never."  

VA clinical records also note that with regard to the question as to how often the Veteran had little interest or pleasure in doing things and/or feeling down, depressed, or hopeless, he responded "not at all" (e.g. November 2007, February 2009, February 2010, and September 2011 VA records.)

A November 2007 VA clinical record reflects that the Veteran had a PTSD screen, which was negative.  He reported that in the past month, he had not had nightmares, avoidance, or detachment, and had not been easily startled or been constantly on guard.  His PTSD screen score was a "0."

The Board finds that the evidence added since 2006 is new and contains additional alleged symptoms by the appellant, which, for purposes of reopening, are presumed credible; thus, they are material.  Given the low threshold for reopening a previously denied claim, the Board finds that the claim should be reopened.  Shade, 24 Vet. App. at 110.     

Having reopened the claim, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  The appellant, will not be prejudiced by the Board's action in considering the matter because the RO previously considered the claim on the merits, de novo in April 2013.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

In addition, as the Board has reopened the claim, it will now consider it, along with the Veteran's claim for depression, as a claim for service-connection for an acquired psychiatric disability, as noted below.

Acquired Psychiatric Disability, to include PTSD and/or depression

As noted above, the Veteran underwent a PTSD examination in July 2006.  At that time, the Veteran denied having had any psychiatric or mental health treatment.  He denied any mental symptoms, to include trouble sleeping.  He reported good relations with his family.  In addition to not having PTSD, the clinician noted that the Veteran "does not have any other psychiatric disorder."

In addition to not having a valid diagnosis of an acquired psychiatric disability in 2006, the other VA clinical records do not support a finding of an acquired psychiatric disability.  The records note that the Veteran denied symptoms of feeling down, depressed, hopeless, or having little interest or pleasure in doing things.  His November 2007 screening for PTSD was negative. 

Although the appellant has stated that the Veteran drank and smoked to deal with his World War II thoughts, the clinical records when he was alive, which note his statements, reflect that he did not drink alcohol or smoke tobacco at all during the pendency of his claim.  A February 2012 private record also reflects that the Veteran denied alcohol, tobacco, and drug use. 

Although the appellant contains that the Veteran had nightmares and night sweats, he informed the 2006 examiner that he did not have trouble sleeping, and a November 2007 record reflects that the Veteran denied having nightmares. 

The Board finds that the clinical records made while the Veteran was alive are the most probative with regard to his mental state.  They are negative for a diagnosis of an acquired psychiatric disability, and reflect that he consistently denied feeling depressed during the pendency of his claim; they are also against a finding that he used tobacco and alcohol to deal with his service memories, or that he had nightmares.

The Veteran and the appellant are competent to relate symptoms, such as mood.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, an acquired psychiatric disorder could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Moreover, the clinical records are absent for such a finding. 

The Board acknowledges the appellant's statements that the Veteran did not seek treatment because talking about the war was "very very painful for him;" however, she also said that "he would talk frequently of the war" to her.  Importantly, the VA examiner listened to his complaints regarding his WWII experiences and still found that the Veteran did not have an acquired psychiatric disability.

In sum, there is no competent credible evidence of record that the Veteran had an acquired psychiatric disability causally related to active service. 

Diabetes mellitus

The Veteran's WD AGO Form 38 reflects that a urinalysis was negative for sugar or albumin in the urine.  The earliest clinical evidence of diabetes is more than five decades after separation from service.  A January 2002 private record reflects that the Veteran's sugar was "borderline" of diabetes.  A 2009 clinical record reflects that the Veteran had diabetes mellitus.  There is no competent credible evidence of record that the Veteran had diabetes mellitus manifested to a compensable degree within one year after separation from service; thus, service connection under 38 C.F.R. § 3.309 (a) is not warranted.  Finally, there is no competent credible evidence of record that the Veteran had diabetes mellitus causally related to active service, or a service connected disability.  The Board finds that lay opinions are not probative with regard to the etiology of diabetes mellitus.  

Heart Disability

During his lifetime, the Veteran contended that his heart disability was secondary to diabetes mellitus.  As the Veteran is not service connected for diabetes mellitus, any disability secondary to such does not warrant service connection.  The Board has also considered whether service connection on a direct incurrence basis is warranted, but finds that it is not. 

The Veteran's WD AGO Form 38 reflects that his cardiovascular system was normal.  The earliest clinical evidence of a heart disability is many decades after separation from service.  There is no competent credible evidence of record that the Veteran had a heart disability listed in 38 C.F.R. § 3.309 manifested to a compensable degree within one year after separation from service; thus, service connection under 38 C.F.R. § 3.309 (a) is not warranted.  Finally, there is no competent credible evidence of record that the Veteran had a heart disability causally related to active service, or a service connected disability.  The Board finds that lay opinions are not probative with regard to the etiology of a heart disability.  

Residuals of Shell Fragment Wounds of the Right Arm

The claims file includes February 1947 correspondence from the War Department, The Adjutant General's Office.  It reflects that the Veteran received the Bronze Star Medal for service in March 1945.  The correspondence reflects that the Veteran, while serving in Germany and repairing a communication line "was hit twice in the right arm by shell fragments, and he completed his job before returning for aid.  After receiving treatment he received the switchboard operator although he had the use of one arm."  The correspondence notes that the Veteran was also entitled to the Purple Heart (i.e. the Bronze Star was for heroic action; the Purple Heart was for his actual physical injuries.)  The Veteran's WD AGO Form 53-55 reflects that he also received the Purple Heart based on the same incident.  

The Veteran's report of medical examination for separation purposes (WD AGO Form 38) reflects that the Veteran had been wounded in service, and had a shrapnel wound to the right elbow.  It was noted that he had not been hospitalized.  It was further noted that he had a 1cm scar on the right elbow which had healed, and was "non-symptomatic.  No disability."

In October 2005, the Veteran filed claims for service connection for hearing loss disability, tinnitus, PTSD, and hypertension.  Notably, he did not file a claim for a right arm disability at that time.  The Board finds that if the Veteran had a right arm disability at the time which he thought was related to service, it would have been reasonable for him to have filed a claim for service connection for it when he filed his other claims.

A July 2006 examination for PTSD purposes reflects that the Veteran reported post service medical problems of hypertension for five years (or since approximately 2001) and psoriasis for seven years (or since approximately 1999).  The report is negative for any right arm disability.  The Veteran specifically informed the examiner that he had been injured by shrapnel in service, but noted it was to the shoulder.  Importantly, he did not report current problems with his right arm when providing his current medical problems.  The Board finds that if the Veteran had chronic right arm problems since service, or right arm problems at the time of the examination, it would have been reasonable for him to have reported it to the examiner, when discussing his war service. 

In February 2013 correspondence, the appellant asserted that the Veteran told her he had been injured in the arm in Germany, but still ran to repair the communication wire. She reported that the Veteran also told her that "the arm got infected and was treated weeks later and until his death still suffered from the pain in his arm."  

There are no clinical records which reflect that the Veteran had a right arm disability, to include residuals from the March 1945 incident during the pendency of the claim.  The Board notes that the Veteran claims file includes numerous records, both private and VA, over the last two decades, but they do not note complaints of the right arm. 

A Medical Statement for Consideration of Aid and Attendance reflects that the Veteran had a 2009 CVA (cerebrovascular accident) with residual vision problems, occulated right carotid artery, a 2010 CVA with leg residuals, diabetes II, psoriasis, and prostate cancer.  It is negative for any right arm disability, to include one due to service.  January 2012 correspondence from Dr. B. Winn also discusses the Veteran's physical limitations but again did not note any right arm limitations. 

The clinical evidence does not reflect that the Veteran had a right arm disability, during the pendency of his claim, which was causally related to active service, to include the March 1945 injury.  Although he had a 1cm scar on the right elbow in 1946, there is no competent credible evidence that he had a current scar more than six decades later, during the pendency of his claim.  The claims file contains numerous clinical visits for skin treatment for psoriasis, knee complaints, eye complaints, cough, head cold, and runny nose complaints; they are negative for complaints of a scar or right arm disability.  Thus, it seems reasonable that if he had arm complaints, he would have sought treatment for them. 

2012 records reflect that the Veteran past medical history was significant for hypertension, a stroke, Parkinson's disease, psoriasis, hypercholesterolemia, diabetes, and prostate cancer with treatment.  They are negative for a right arm complaints, to include a scar. 

The Board acknowledges that the Veteran submitted in 2012 in which he said that his war wounds still hurt; however, the Board finds this less than credible, based on the record as a whole.  The 2006 PTSD examination report reflects that the Veteran, who reported that he was hit by shrapnel in the shoulder, did not report any residuals.  Notably, he reported psoriasis and hypertension, but not a right arm problem.  In addition, the scar to the Veteran's right arm was on his elbow.  Thus, if the Veteran had had residuals of the injury, it would have been reasonable for him to have reported that the injury was to his elbow, rather than tell the examiner that he had been injured in the shoulder.  The Board also notes that the Veteran suffered a stroke in 2009, and developed Parkinson's' disease (paralysis agitans).  The records note that he had a disorder of the central nervous system that affects movements.  Parkinsonism is a group of neurological disorders characterized by hypokinesia, tremor, and muscular rigidity. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  It was not until after the Veteran suffered a stroke and Parkinsonism that he claimed that he had arm problems.  There is no clinical evidence that he had a right arm disability, and no competent credible evidence that any arm complaints were related to service, to include his in-service injuries. 

As a service connection claim requires, at a minimum, medical evidence of a current disability, the claim for service connection for a right arm disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

TBI

The evidence does not reflect that the Veteran had a TBI casually related to active service during the pendency of his claim.  

The appellant has stated that the Veteran informed her that he lost consciousness while in combat.  In a February 2013 written statement, she stated that "when he was wounded by enemy machine gun fire and mortar he was very traumatized by it.  He recalled blacking out and knocked unconscious and when he regained consciousness he was not aware of his surroundings but still ran to repair the communication wires the Germans had knocked out.  He ran back to his position with a wounded arm and continued to operate the radio with one arm to call in artillery strikes to help fellow soldiers."

The Board acknowledges that the Veteran served in combat; and therefore, he is entitled to the combat presumption.  Thus, it may be assumed that the Veteran was rendered unconscious for a time in March 1945.  However, the Board finds that any such period of unconscious was without chronic manifestations.

As noted above, the claims file reflects that the Veteran received the Bronze Star and the Purple Heart for injuries received on March 18, 1945; however, the notations with regard to the injuries were limited to shell fragment wounds to the right arm.  The Board finds that if the Veteran had residuals or chronic manifestations from a TBI, it would have been noted in the Bronze Star citation, as described in the 1947 correspondence.  In addition, the Veteran's WD AGO Form 38 for separation purposes reflects he had no neurological diagnosis.  

At the July 2006 examination for PTSD, the Veteran reported that he was hit in the shoulder with shrapnel, that he did not receive treatment at that time, but that later he had treatment because it had become infected.  He did not report a brain or head injury.  Again, if the Veteran had sustained a TBI with chronic manifestations, it would have been reasonable for him to have reported it in 2006 when he discussed his war service.

In addition, the Veteran failed to note a TBI in October 2005 (when he filed other claims for service connection) and in July 2006 (when he discussed his medical history at the PTSD examination.)  The Veteran did not allege that he had residuals of a head injury in service. 

The Board acknowledges the clinical records which reflect that the Veteran had neurological problems; however the clinical records indicate that his symptoms were related to his CVA with subsequent Parkinsonism.  They are entirely negative for an indication that they were related to any period of unconsciousness or a head injury decades earlier in service.  The clinical records are also negative for an indication that his Parkinsonism and/or CVA was in anyway related to service, to include any periods of unconsciousness or confusion.

The claims file does not reflect that the Veteran had a TBI, or residuals of such, during the pendency of his claim.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the claim for service connection for a TBI is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Erectile Dysfunction

The Veteran's WD AGO Form 38 reflects that his genito-urinary system was normal.  The appellant has stated that their "intimacy was limited because of unknown causes but started when he was 40 years of age."  That would be in approximately 1965, or 20 years after separation from service. (See February 2013 correspondence.)  More than five decades after service, the Veteran had treatment for cancer.  The clinical record reflects that the Veteran had prostate cancer diagnosed in approximately 2003, which was treated with radioactive seeds.  Neither the appellant nor the Veteran has been shown to be competent to state that the Veteran had erectile dysfunction during the pendency of his claims, which was due to, or aggravated by, service or a service-connected disease, especially in light of his cancer treatment, age, and passage of time since service and initial onset.  In this regard, the Board also notes that the appellant has stated that she did not know the cause of the Veteran's erectile dysfunction. see Kahana, 24 Vet.App. at 435. 

There is no competent credible evidence of record that the Veteran had erectile dysfunction due to, or aggravated by, service, or a service-connected disability.  Thus, service connection is not warranted.  

Cause of Death

The Veteran died in May 2012.  At the time of the Veteran's death, service connection had been established for bilateral hearing loss disability and tinnitus.  As noted above, the Board finds that service connection is not warranted for the disabilities for which the Veteran had filed claims for service connection prior to his death.  The Veteran's death certificate lists the immediate cause of the Veteran's death as respiratory failure due to pulmonary embolism due to congestive heart failure.  It was noted that he had had congestive heart failure for two weeks, a pulmonary embolism for nine days, and respiratory failure for seven days. 

2012 clinical records reflect that the Veteran had a past medical history of bladder cancer, Parkinson's disease, history of cerebral ischemia with infarction with visual compromise, right carotid artery stenosis, psoriasis, congestive heart failure, diabetes, and hypertension.  The record reflects that the Veteran was admitted to the hospital with a diagnosis of aspiration pneumonia and respiratory failure.  

The competent credible evidence of record does not support a finding that the Veteran's congestive heart failure, pulmonary embolism, or respiratory failure was causally related to, or aggravated by, active service, or a service-connected disability. 

In sum, the most probative clinical evidence of record is against a finding that the Veteran's cause of death was causally related to, or substantially contributed by, active service or a service-connected disability.  

Rating Hearing Loss

The Veteran is service connected for hearing loss disability evaluated as 60 percent disabling.  

A November 2011 VA examination report is of record.  It reveals that relevant pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
RIGHT
40
80
80
90
LEFT
40
95
95
105

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 73 decibels.  His pure tone threshold average for the left ear was recorded as 84 decibels.  

The use of speech discrimination scores was not appropriate for the Veteran because of language difficulties, cognitive problems, or other factors.  Thus, Table VIA will be used.  38 C.F.R. § 4.85(c).

Applying 38 C.F.R. § 4.85, Table VIA to the VA audiogram examination, the Veteran's right ear hearing loss was a Level VI impairment.  The Veteran's left ear hearing loss was a Level VIII impairment.  Based on the results, the Veteran's left ear is considered to be the poorer ear.

Applying the criteria from Table VIA to Table VII, based on the results of the November 2011 audiogram examination findings, the criteria for a 40 percent rating, and no higher, is warranted.  As the Veteran was already in receipt of a 60 percent disability rating, an increase is not warranted.  As an exceptional pattern of hearing impairment is not shown, the provisions of 38 C.F.R. § 4.86 do not apply.

The Board acknowledges the Veteran's statements that he had difficulty hearing and understanding speech.  However, the Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

Rating Tinnitus

Tinnitus is evaluated at 10 percent disabling; there is no higher evaluation available on a schedular basis.  Only a single evaluation for recurrent tinnitus is assigned, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6262, Note (2).

As the Veteran was already in receipt of the maximum amount allowed, a higher evaluation is not warranted.  

Extraschedular for Hearing Loss Disability and Tinnitus

Hearing Loss by its very nature is decreased hearing acuity.  The evidence does not indicate that the Veteran's hearing loss disability manifested in symptoms outside of loss of hearing acuity.  The Board has also considered the functional impact of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, any averments that tinnitus caused the Veteran difficulty hearing conversations or annoying, is the precise symptomatology and effects contemplated by schedular criteria.  Moreover, the Veteran has stated that tinnitus does not impact ordinary conditions of daily life, including the ability to work.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  

As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration  of 38 C.F.R. § 3.321 Is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  .

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

TDIU

At the time of his death, the Veteran was in receipt of a 60 percent rating for his bilateral hearing loss disability, and a 10 percent disability rating for tinnitus, for a combined rating of 60 percent.   

Prior to his death in 2012, the Veteran was unemployed.  The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose, 4 Vet. App. at 361 (1993).  

The evidence reflects that the Veteran has an education level of at least 11th grade.  He also attended Electronics School and worked in the civil service for approximately 41 years.  A 2011 VA examination report reflects that the Veteran's hearing loss would not prevent the Veteran from performing any physical or sedentary activities of employment.  It also notes that his tinnitus did not impact ordinary conditions of daily life, to include his ability to work. 

The Board finds that the most probative evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to obtain or sustain substantial gainful employment.   

Aid and Attendance/Housebound for Veteran

A September 2011 VA examination form (VA Form 21-2680) reflects that the Veteran was then able to feed himself, but unable to prepare his own meals.  He was in need of assistance for bathing and tending to other hygiene needs, medical management, and financial affairs management  He used a walker and had a slow gait.  He was not legally blind and did not require nursing care.  The pathology for his difficulties with his ability to perform self-care and ambulate was noted to be a left sided CVA.  

January 2012 correspondence from Dr. B. Winn reflects that the Veteran had a stroke in 2009 which resulted in a severe left visual field deficit and his right carotid artery was 100 percent occluded.  It was noted that in February 2010, he had a cubcortical stroke resulting in left leg weakness, and since then had developed parkinsonism.  Dr. Winn opined that the Veteran cannot drive or travel independently, needs assistance with dressing and toileting, is unable to prepare meals because of his neurological deficits, and must walk with a walker with standby assistance due to a high risk of falls.  An undated form from Dr. Winn is essentially duplicative.  It notes that the Veteran is not confined to a bed. 

As noted above, special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  The Veteran's only two service-connected disabilities were bilateral hearing loss disability and tinnitus.  The evidence does not support a finding that his disabilities caused the need for aid and attendance as provided under 38 C.F.R. § 3.352(a) or that he was housebound.  The Board acknowledges the statements of the appellant, as noted in the April 2012 VA Report of Contact that the Veteran is so sick that she cannot take care of him; however, the evidence does not reflect that this was due to a service-connected disability.  The Board also acknowledges the statement the Veteran.  In this regard, the Board notes that the statement purportedly to be from the Veteran which states "I am housebound" was received by VA a month after the Veteran's death and is not signed by the Veteran.  Even assuming that this statement was made the Veteran, the evidence does support a finding that he was permanently bedridden, as defined by VA regulation, due to a service-connected disability.

Aid and Attendance/Housebound for Appellant

Under 38 C.F.R. § 3.351 (a)(2) increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  Under 38 C.F.R. § 3.351(a)(3) increased DIC is payable to a surviving spouse by reason of being in need of aid and attendance. 

The competent credible evidence of record does not support a finding that the appellant is in need of aid and attendance as defined by the regulation.  Here, the appellant has merely stated that she is in need of aid and attendance, without providing any specific allegations and/or supporting clinical records.  There is no competent credible evidence that she meets the requirement for the need for aid and attendance under the applicable regulation.

Death Pension

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a). An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Veteran had the requisite service for death pension benefits; however, the appellant does not meet the specific income requirement.  Thus, she is not entitled to death pension benefits. 

The appellant's June 2012 application for benefits reflects her statement that her monthly income is $428 in SSA benefits, $1500 in U.S. Civil Service benefits, and an expected income of $23,136 for the next 12 month period. 

An SSA inquiry record reflects that the appellant received $551.90 per month with a credited date of December 2012, and $542.90 per month with a credited date of December 2011. 

Even using the lower SSA benefits reported by the appellant, and subtracting Medicare Part B expenses, which the RO noted to be $1258.00, the appellant still far exceeds the threshold set in 38 U.S.C.A. §  1521, which was $7933 in 2012 and thereafter. 

Thus, she is precluded from receiving death pension benefits. See 38 C.F.R. § 3.23(a) (5). Should her financial status change, she may re-file for such benefits.  At present, however, her claim must be denied.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied. 

As new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), the claim is reopened, and the claim is granted to that extent only.  

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for diabetes mellitus is denied.

Service connection for a heart disability, to include residuals of myocardial infarction, to include as secondary to diabetes mellitus, is denied.

Service connection for residuals of shell fragment wounds of the right arm is denied.

Service connection for traumatic brain injury (TBI), to include a concussion with loss of consciousness, and to include residuals of memory impairment, vertigo, and dizziness, is denied.

Service connection for erectile dysfunction is denied.

Service connection for the cause of the death of the Veteran is denied.

A rating in excess of 60 percent for bilateral hearing loss disability is denied. 

A rating in excess of 10 percent for tinnitus is denied. 

A Total rating for compensation purposes based on individual unemployability (TDIU) is denied.

Special Monthly Compensation based on the Veteran's need for Aid and Attendance or Housebound status is denied. 

Entitlement to Special Monthly Compensation based on the appellant's need for Aid and Attendance is denied. 





Entitlement to death pension is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


